Citation Nr: 1104342	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-20 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from December 1973 to December 
1976.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of October 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the VCAA requires that VA afford a veteran a 
medical examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See 38 U.S.C.A. §  5103A(d).  The 
VA is obligated to conduct "'a thorough and contemporaneous 
medical examination'" when necessary.  Porcelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  When medical evidence is not adequate, the 
VA must supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i).  See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In the present case, service treatment records show that in March 
1976 the appellant was seen for a right foot sprain.  It was 
noted he was jumping and twisted his ankle.  The ankle was 
swollen with no bruise or tenderness.  He was given a balm and 
ace bandage.  

Post service treatment records dated between January and February 
2006 show that the appellant sought treatment for ankle pain.  He 
was treated with an air cast.  X-rays of the right ankle of July 
2010 showing changes of an old healed right calcaneal fracture 
with no acute bony abnormality; and, some deformity of the right 
os calcis which could be compatible with residue of old trauma.  
A VA treatment record of July 2010 shows the appellant reported 
two injuries to the right ankle the first while in service and 
the second after service in 1996.  He was seen for complaints of 
right ankle pain.  Examination showed that he had decreased 
flexibility in the internal and external rotation of the right 
ankle.  He was diagnosed with right ankle condition with mild 
tissue swelling and right heel condition with history of fracture 
that is healed.   

The appellant argues that his current right ankle disability is 
due to his injury in service.  A VA examination has not been 
provided.  As there is evidence of an injury in service and a 
diagnosis of an ankle condition post-service, a VA examination 
should be obtained.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a 
VA examination to determine the nature and 
etiology of any currently found right ankle 
disability.  The examiner should identify 
any right ankle disability found and should 
specifically comment as to whether it is as 
likely as not (i.e., to at least a 50-50 
degree of probability) that  any right 
ankle disability is related to service or 
was aggravated by service, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  The 
claim folder should be made available to 
the examiner.  It is requested that 
reasoning be afforded in support of any 
opinion provided.

If upon completion of the above action the claim remains denied, 
the case should be returned to the Board after compliance with 
requisite appellate procedures.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


